Citation Nr: 1631662	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-32 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the creation of a debt in the amount of $9,049.80 was proper.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that an overpayment had been created in the amount of $16,563.20.  

In a December 2012 decision, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By March 2014 order, the Court vacated the Board's December 2012 decision to the extent that it determined that an overpayment in the amount of $9,049.80 was properly created and remanded the matter to the Board for compliance with instructions contained in a Joint Motion for Partial Remand.  In September 2014 the Board remanded the claim for further development.  The claim has since been returned to the Board for further appellate action.


FINDING OF FACT

In December 2008, VA paid the Veteran $9,049.80, which was an action that the Veteran should have reasonably understood was an error.


CONCLUSION OF LAW

The debt of VA disability compensation benefits in the amount of $9,049.80 is valid.  38 U.S.C.A. §§ 1115, 1135, 5112 (West 2014); 38 C.F.R. §§ 3.1, 3.57, 3.204, 3.205, 3.213, 3.500 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran challenges the validity of a $9,049.80 debt that has been charged to him for overpayment of compensation due to an erroneous lump sum payment made to him in December 2008.  

The record shows that the Veteran was granted service connection for multiple residuals of a brain tumor effective December 22, 1986, the first day after his discharge from active service.  These disabilities were assigned a combined disability rating of 80 percent, which rating has been continued since that date. 

On December 22, 2008, the VA erroneously paid the Veteran a lump sum retroactive payment of $9,049.80.  It is not known why this payment was made to the Veteran, but the RO has clearly indicated that it was made in error.  The claims file does not demonstrate that the Veteran had any pending claims at that time to which such a payment may have been related.  The Veteran has not disputed the fact that the payment was a mistake.

On January 1, 2009, a demand letter was sent to the Veteran advising him that the amount of $16,563.20 had been overpaid to him.  The RO has since explained that that amount included both the erroneous $9,049.80 payment and a $7,513.40 overpayment created by the reduction of the Veteran's compensation payments as a result of removal of dependency allowances.  Only the validity of the $9,049.80 payment remains at issue before the Board.

The letter explained that because the Veteran was currently receiving VA benefits, VA would withhold those benefits until the amount overpaid was recouped.  He was told the withholding would begin in April 2009.  The letter was returned by the United States Postal Service.  The record further indicates that the demand letter was resent to the Veteran in May 2009, obviously after he had responded to his not receiving his April 2009 payment.  He had provided a new address.  Another demand letter was sent in August 2009, presumably in response to notification of another change of address.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law.  38 C.F.R. § 1.956(a).  Whenever VA finds that an overpayment of benefits has been made to a payee, the amount of such overpayment shall constitute a liability of such payee to the United States and may be recovered in the same manner as any debt.  38 U.S.C.A. § 3685(a), (c); 38 C.F.R. § 21.7644.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the veteran was legally entitled to the benefits in question or, if the veteran was not legally entitled, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989); 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary was unaware that the payments are erroneous. 

With regard to the overpayment of $9,049.80, the Board notes that the RO has admitted that this lump sum payment made to the Veteran on December 22, 2008, was a mistake.  The Board further notes that there is nothing in the claims file to indicate how or why this error was made.  Consequently, this payment was made due to administrative error.  The Board finds, however, that the Veteran should have known that the payment was in error and that he would be required to pay it back to VA.  

The Veteran argues that the check was deposited into his checking account with no information as to the sender.  He also states that he was never contacted by anyone by any means concerning this check or the possibility of it being erroneous.  Rather it was just added to the "other debt" and turned over to Debt Management for collection.  The Board does not find this argument persuasive.  The Board finds that, even if he was never contacted by VA about the erroneous deposit and that either his bank statement or online banking (however he reviewed the deposit) did not provide sufficient detail for him to determine who deposited the money, a simple inquiry to his bank would have resulted in that information.  Furthermore the Board finds that the Veteran's receipt of an expectedly large deposit into his checking account, especially from an unknown recipient, should have made him aware that such payment was erroneous and make him suspect that he would have to pay this back to the depositor.  If he was aware that the payment came from VA, then he should have been aware that such payment was erroneous because he had no pending claims with VA at that time that would have resulted in such a payment.  Further, the evidence shows that the Veteran was aware that $9,049.80 was considerably greater than his normal VA payment.  On his financial status report signed August 6, 2009 the Veteran listed a monthly compensation payment of $1,427.  At that time he also reported having $200 total cash in the bank, suggesting a more than nine thousand dollar deposit would have been an anomaly for the Veteran.  

The Board acknowledges that the Veteran is service-connected for residuals of a brain tumor, specifically right middle and posterior fossa schwannoma with memory loss, facial numbness, jaw weakness, acute depression, sleep complaints, complaints of slow healing injuries, nose bleeds, fatigue, and headaches at 60 percent; skull defect at 50 percent; and seizures at 10 percent.  He underwent a VA examination in March 2016 to obtain an opinion as to whether his service-connected residuals of a brain tumor, to specifically include cognitive deficits and memory loss, affected his understanding that the December 22, 2008 deposit of $9,049.80 was an error.

The examiner noted that the Veteran last underwent a resection of the tumor in 1999 and magnetic resonance imaging in September 2014 showed no recurrence of the tumor.  

At the VA examination the Veteran reported he has memory problems, such as forgetting verbal instructions he has been given, and has to write things down.  He also reported he sometimes draws a blank during conversations and while doing other things and his concentration is not as good as he would like.  He stated that his doctor had suggested to him that he could be having seizures in his sleep.  The examiner noted that despite the Veteran's reported cognitive concerns and chronic headaches, he has reportedly been able to work various jobs for many years.  The Veteran also reported he independently manages his own finances, but sometimes forgets to pay things on time or sends in the wrong amount.

The examiner administered a number of tests but found the Veteran's performance to be extremely inconsistent, noting he scored significantly lower on some subtests which are objectively very easy and scored far better on objectively more difficult portions of the same test.  The examiner concluded that the profile suggests suboptimal performance and is not consistent with a genuine cognitive impairment profile.  Another test suggested over-reporting or symptom magnification, indicating that non-neurological factors such as psychiatric overlay were contributing to his reported memory problems, he was over-reporting memory problems, or that he was endorsing symptoms secondary to seizure activity.  Despite the noted performance validity concerns, the examiner found that the Veteran performed within normal limits on all cognitive ability tests administered.  The examiner noted that the Veteran's depression, headaches, and sleep problems would all be anticipated to have an impact on the Veteran's attention and memory.

The examiner opined that the Veteran's unspecified depressive disorder with anxious distress would cause occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

As to whether the service-connected residuals of a brain tumor affected his understanding that the deposit of $9,049.80 was an error, the examiner stated he could only offer a speculative opinion as he did not have evidence of the Veteran's mental status around December 2008.  However, he stated that "there is no evidence of neurologic or psychiatric issues on record, (unknown factors may exist) from time in question that would explain his not understanding that he was being overpaid."

The Board finds that the Veteran's correspondence with the VA in the time period shortly after the December 2008 payment demonstrates significant cognitive ability and an understanding of the situation.  According to the Veteran's August 2009 financial status report, which is completed in detail, the Veteran listed his employment as sales and service.  He has also submitted multiple well-written and coherent letters to the VA beginning in August 2009, approximately eight months after the erroneous payment, in which he explains the amount of his monthly deposits, his understanding of the VA's contention that he owes money due to an overpayment, the steps he has taken to resolve the issue, and the status of his dependents.  The letters suggest the Veteran's mental state was such that he was able to comprehend financial matters and communicate adequately with the appropriate parties to discuss such matters.

Based on the forgoing, the Board finds that the overpayment was not the result of "sole administrative error" because the Veteran should have been aware of the erroneous nature of the payment.  In reaching this decision, the Board has considered the Veteran's mental state, but finds that it would not have prevented him from understanding that the payment was an error.  The creation of the overpayment was, therefore, valid.

For the foregoing reasons, the Board finds that the creation of the overpayment in the amount of $9,049.80 was proper, and the Veteran's appeal must be denied.


ORDER

The creation of a debt in the amount of $9,049.80 was proper.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


